UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7723



OSBORNE WYNN, JR.,

                                               Plaintiff - Appellant,

             versus


GENE M. JOHNSON, Director, Virginia Department
of Corrections; HELEN F. FAHEY, Chairman,
Virginia Parole Board; DORIS L. EWING, Senior
Manager Court and Legal Service,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (CA-04-827)


Submitted:    April 26, 2006                  Decided:   June 28, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Osborne Wynn, Jr., Appellant Pro Se. Richard Carson Vorhis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Osborne Wynn, Jr., appeals the magistrate judge’s order*

dismissing his 42 U.S.C. § 1983 (2000) action for failure to state

a claim upon which relief may be granted.      We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the magistrate judge.    See Wynn v. Johnson,

No. CA-04-827 (E.D. Va. Oct. 24, 2005).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




     *
      The case was decided by a magistrate judge with the consent
of the parties. See 28 U.S.C. § 636(c) (2000).

                              - 2 -